855 So. 2d 715 (2003)
Lorenzo JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-4919.
District Court of Appeal of Florida, Fourth District.
October 8, 2003.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Lorenzo Jones, appeals from the order declaring him a sexual predator pursuant to Florida's Sexual Predator Act. Jones argues that the Act violates his right to procedural due process and violates the separation of powers clause of the Florida Constitution. These arguments have recently been addressed by this court in Reyes v. State, 854 So. 2d 816, 2003 WL 22082192 (Fla. 4th DCA Sept.10, 2003), which held that the Act does not violate these constitutional principles. We, therefore, affirm the order of the trial court declaring Jones a sexual predator.
AFFIRMED.
STONE, HAZOURI and MAY, JJ., concur.